Appeal by the defendant from a judgment of the County Court, Suffolk County (Tanenbaum, J.), rendered April 21, 1982, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence was legally insufficient to prove that he shared the intent of the coperpetrator Martinez to cause the death of the decedent. We disagree. Viewed in a light most favorable to the People (see, People v *689Bauer, 113 AD2d 543, 548, lv denied 67 NY2d 648), the evidence demonstrates that Martinez and the defendant commenced an assault on the decedent in the doorway of his house. The defendant observed a knife in the possession of Martinez during the course of the attack, whereupon he pulled out his own switchblade knife and cut the decedent on the arm. The decedent ultimately died as a result of stab wounds sustained in the incident. The jury could reasonably infer on the basis of this evidence that it was equally the purpose of both criminal actors to kill the decedent, and that the defendant therefore possessed the requisite mental culpability for commission of the offense of murder in the second degree (Penal Law § 125.25 [1]; see, People v Bell, 94 AD2d 894, affd 63 NY2d 796; People v Bosque, 78 AD2d 986, cert denied 451 US 992). We further conclude that the alleged instances of prosecutorial misconduct do not suffice to warrant a reversal of the conviction.
We have examined the remainder of the defendant’s contentions on appeal and find them to be either unpreserved for appellate review or without merit. Mangano, J. P., Eiber, Kunzeman and Harwood, JJ., concur.